DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bress et al. (US 2020/0285665 A1 – hereinafter Bress).
Regarding claim 1, Bress discloses an information processing apparatus comprising: a communication interface ([0047]-[0048]; Fig. 2 – a device has a communication interface to communicate with one or more playback devices); and a controller configured to execute estimation processing for estimating content of a book ([0077]; [0101]; [0112] – estimating content of a book based on where in an identified book the user is reading, e.g. a scene of a haunted house or in an urban setting etc.), and transmit, to an external apparatus, a control signal in accordance with the content of the book using the communication interface (Fig. 2; [0123] -  communicating through a communication interface to predetermined output devices, which may include: an audio device, a visual device, a fan device, a smell device  and/or a haptic device, a control signal to activate one or more of the devices in accordance with the content of the book).
Regarding claim 2, Bress also discloses the external apparatus is a lighting apparatus, and as the control signal, the controller is configured to transmit, to the lighting apparatus, a signal to cause output of illumination light having a color in accordance with the content of the book using the communication interface ([0041]; [0101]; [0103] – lighting effect having a color based on content of the book).
Regarding claim 3, Bress also discloses the external apparatus is a lighting apparatus, and as the control signal, the controller is configured to transmit, to the lighting apparatus, a signal to cause output of illumination light having an intensity in accordance with the content of the book using the communication interface ([0164] – output of illumination light having a low intensity flickering light).
Regarding claim 5, Bress also discloses the external apparatus is an acoustic apparatus, and as the control signal, the controller is configured to transmit, to the acoustic apparatus, a signal to cause output of a sound effect in accordance with the content of the book using the communication interface ([0041]; [0103]; [0109]; [0112]; [0160] – an acoustic apparatus to output sound effects such as thunder and house noises). 
Regarding claim 6, Bress also discloses the external apparatus is an acoustic apparatus, and as the control signal, the controller is configured to transmit, to the acoustic apparatus, a signal to cause output of music in accordance with the content of the book using the communication interface ([0041]; [0102]-[0103]; [0126]; [0129] - an acoustic apparatus to play back music).
Regarding claim 9, Bress also discloses the external apparatus is an apparatus configured to output sound ([0041]; [0102]-[0103]; [0109]; [0112]; [0126]; [0129]; [0160] – outputting sound effects such as thunder and house noises and music) and/or light ([0041]; [0101]; [0103]; [0164] – outputting lighting effects), and the controller is configured to: identify, from among text that the book presents to the user, a segment corresponding to the content of the book ([0016]-[0019] – from among text, identify a segment corresponding to content of the book via indicia), and estimate a timing at which the user is to view the segment ([0060]; [0077]; [0148] – estimating a time when the user is reading the segment); and as the control signal, transmit, to the external apparatus, a signal to cause output of sound and/or light at the timing using the communication interface ([0060]; [0077]; [0148] – transmitting a signal to initiate playback of content accordingly). 
Regarding claim 10, Bress also discloses the controller is configured to detect a time interval at which pages of the book are turned, and execute the estimation processing at an interval shorter than the time interval ([0147]-[0148] – a time interval at which pages of the book are turned is determined as the time period from a page is turned to when the next page is turned, the processing is executed within the interval to update the haptic responses).
Regarding claim 11, Bress also discloses as the estimation processing, the controller, upon determining that the content of the book corresponds to a predefined scene, estimates that the content of the book is of the scene ([0077] – estimating the content of the book is of a scene of an urban setting or of a haunted house).

Regarding claim 12, Bress also discloses the scene is predefined based on human emotion ([0112] – based on human emotion measured by a heart rate sensor).
Regarding claim 13, Bress also discloses the scene is predefined based on scenery ([0077]; [0083]). 
Regarding claim 14, Bress also discloses the control signal is associated with the scene in advance ([0070]-[0076] – the control signal is associated with a pre-determined location in a printed book a user is reading in advance).
Regarding claim 15, Bress also discloses the controller is configured to execute the estimation processing by analyzing captured images of the book captured by a camera ([0101]; [0138]; [0149]). 
Claim 19 is rejected for the same reason as discussed in claim 1 above in view of Bress also disclosing a non-transitory computer readable medium storing a program configured to cause a computer to execute the recited operations ([0046]-[0047] – a memory of a device storing an L-book application as shown in Fig. 2).
Claim 20 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bress as applied to claims 1-3, 5-6, 9-15, and 19-20 above.
Regarding claim 4, see the teachings of Bress as discussed in claim 2 above. However, Bress does not disclose the lighting apparatus is a ceiling light.
A ceiling light is well known in the art.
Thus Official Notice is taken that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a ceiling light into the apparatus taught by Bress above to control a color and/or intensity of ambient light in order to provide a better immersive environment for the user.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bress as applied to claims 1-6, 9-15, and 19-20 above, and further in view of Shirley et al. (US 2017/0017993 A1 – hereinafter Shirley).
Regarding claim 7, Bress also discloses the controller is configured to select, from music for which the user has a preference, music in accordance with the content of the book ([0040]; [0119] – selecting a preset play list from Spotify).
However, Bress does not disclose the controller is configured to identify a user who is viewing the book.
Shirley discloses controller is configured to identify a user ([0072] – obtaining a user ID for a Spotify account).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shirley into identifying the user who is reading the book taught by Bress to log on using his or her Spotify account for the content.
Regarding claim 8, the controller is configured to receive information on a list of music associated with the user from an external server using the communication interface, and select, from the list, music in accordance with the content of the book ([0040]; [0119] – receiving information on playlists and selecting a preset play list from Spotify).
However, Bress does not disclose he controller is configured to identify a user who is viewing the book.
Shirley discloses controller is configured to identify a user ([0072] – obtaining a user ID for a Spotify account).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shirley into identifying the user who is reading the book taught by Bress to log on using his or her Spotify account for the content.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bress as applied to claims 1-6, 9-15, and 19-20 above, and further in view of Le (US 2013/0317382 A1 – hereinafter Le).
Regarding claim 16, see the teachings of Bress as discussed in claim 15 above. Brass also discloses the camera generates the captured images ([0101]; [0138]; [0149]).
However, Brass does not disclose the camera generates the captured images while a desk lamp is switched on, and the controller: starts the estimation processing upon receiving data of the captured images from the camera; and ends the estimation processing when the data of the captured images is no longer being transmitted from the camera to the information processing apparatus. 
Le discloses a camera generates captured images ([0023] – a camera generates captured images of a book), and a controller: starts a processing upon receiving data of the captured images from the camera ([0023] – upon receiving data of captured images from the camera indicating a book in an open state); and ends the processing when a user finishes reading a book ([0023] – ends processing when the camera detects the book in a closed state). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Le into the apparatus taught by Bress to perform the estimation processing only when necessary, specifically, when the user is not detected reading the book, there is not processing needed to generate haptic effects for the immersive environment.
Bress and Le do not disclose the camera generates the captured images while a desk lamp is switched on, and the controller ends the estimation processing when the data of the captured images is no longer being transmitted from the camera to the information processing apparatus. 
Official Notice is taken that using switching on a desk lamp during reading a book and turning off camera after use so that the camera does not capture and transmit images are well known practices in daily life.
One of ordinary skill in the art before the effective filing date of the claimed invention would have incorporate into the apparatus taught by Bress and Le (1) switching a desk lamp on during reading a book because this practice is healthy to user’s eyes, and (2) turning off the camera after use to save power consumption and prolong the life time of the camera. With the incorporated feature, the apparatus of Bress and Le would have had the camera generating captured images while a desk lamp is switched on and the controller would have ended the estimation processing when the data of the captured images is no longer being transmitted.
Regarding claim 17, see the teachings of Bress as discussed in claim 15 above. However, Bress does not disclose the controller starts the estimation processing upon detecting that the book is in an open state from the captured images captured by the camera.
Le discloses a controller starts a processing upon detecting that a book is in an open state from captured images captured by a camera ([0023] – upon receiving data of captured images from the camera indicating a book in an open state).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Le into the apparatus taught by Bress to perform the estimation processing only when necessary, specifically, when the user is not detected opening a book to read, there is not processing needed to generate haptic effects for the immersive environment.
Regarding claim 18, see the teachings of Bress and Le as discussed in claim 17, in which Le also discloses the controller ends the processing upon, after detecting that the book is in the open state from the captured images captured by the camera, detecting that the book in a closed state from the captured images captured by the camera ([0023] – ends processing when the camera detects the book in a closed state).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Le into the apparatus taught by Bress to perform the estimation processing only when necessary, specifically, when the user finishes reading a book, there is not processing needed to generate haptic effects for the immersive environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484